People v Whitaker (2016 NY Slip Op 05029)





People v Whitaker


2016 NY Slip Op 05029


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Webber, JJ.


1537 2319/03

[*1]The People of the State of New York, Respondent,
vBryant Whitaker, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about October 15, 2013, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's challenge to the court's calculation of his point score is unpreserved, and we decline to review it in the interest of justice. In any event, while the court did make a calculation error, it caused no prejudice, because the record clearly establishes that the correct score is 150, which is well in excess of the threshold for a level three adjudication, and
that there is no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Under the circumstances, a remand for further proceedings would serve no useful purpose.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK